       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 1 of 81




CWASHAR0001205
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 2 of 81




CWASHAR0001206
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 3 of 81




CWASHAR0001207
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 4 of 81




CWASHAR0001208
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 5 of 81




CWASHAR0002328
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 6 of 81




CWASHAR0002329
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 7 of 81




CWASHAR0002330
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 8 of 81




CWASHAR0002331
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 9 of 81




CWASHAR0002332
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 10 of 81




CWASHAR0002333
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 11 of 81




CWASHAR0002334
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 12 of 81




CWASHAR0002335
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 13 of 81




CWASHAR0002336
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 14 of 81




CWASHAR0002337
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 15 of 81




CWASHAR0002338
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 16 of 81




CWASHAR0002339
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 17 of 81




CWASHAR0002340
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 18 of 81




CWASHAR0002341
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 19 of 81




CWASHAR0002342
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 20 of 81




CWASHAR0002343
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 21 of 81




CWASHAR0002344
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 22 of 81




CWASHAR0002345
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 23 of 81




CWASHAR0002346
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 24 of 81




CWASHAR0002347
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 25 of 81




CWASHAR0002348
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 26 of 81




CWASHAR0002349
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 27 of 81




CWASHAR0002350
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 28 of 81




CWASHAR0002351
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 29 of 81




CWASHAR0002352
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 30 of 81




CWASHAR0002353
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 31 of 81




CWASHAR0002354
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 32 of 81




CWASHAR0002355
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 33 of 81




CWASHAR0002356
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 34 of 81




CWASHAR0002357
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 35 of 81




CWASHAR0002358
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 36 of 81




CWASHAR0002359
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 37 of 81




CWASHAR0002360
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 38 of 81




CWASHAR0002361
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 39 of 81




CWASHAR0002362
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 40 of 81




CWASHAR0002363
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 41 of 81




CWASHAR0002364
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 42 of 81




CWASHAR0002365
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 43 of 81




CWASHAR0002366
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 44 of 81




CWASHAR0002367
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 45 of 81




CWASHAR0002368
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 46 of 81




CWASHAR0002369
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 47 of 81




CWASHAR0002370
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 48 of 81




CWASHAR0002371
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 49 of 81




CWASHAR0002372
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 50 of 81




CWASHAR0002373
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 51 of 81




CWASHAR0002375
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 52 of 81




CWASHAR0002376
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 53 of 81




CWASHAR0002377
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 54 of 81




CWASHAR0002378
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 55 of 81




CWASHAR0002379
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 56 of 81




CWASHAR0002382
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 57 of 81




CWASHAR0002384
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 58 of 81




CWASHAR0002385
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 59 of 81




CWASHAR0002386
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 60 of 81




CWASHAR0002387
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 61 of 81




CWASHAR0002388
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 62 of 81




CWASHAR0002389
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 63 of 81




CWASHAR0002390
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 64 of 81




CWASHAR0002391
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 65 of 81




CWASHAR0002393
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 66 of 81




CWASHAR0002394
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 67 of 81




CWASHAR0002395
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 68 of 81




CWASHAR0002396
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 69 of 81




CWASHAR0002397
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 70 of 81




CWASHAR0002398
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 71 of 81




CWASHAR0002399
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 72 of 81




CWASHAR0002400
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 73 of 81




CWASHAR0002401
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 74 of 81




CWASHAR0002402
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 75 of 81




CWASHAR0002403
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 76 of 81




CWASHAR0002404
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 77 of 81




CWASHAR0002405
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 78 of 81




CWASHAR0002406
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 79 of 81




CWASHAR0002407
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 80 of 81




CWASHAR0002408
       Case 2:18-cv-01115-RSL Document 179-8 Filed 04/16/19 Page 81 of 81




CWASHAR0002409
